Citation Nr: 1427103	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected cervical spondylosis, to include whether a separate evaluation is warranted for arthritis of the neck.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by which the Department of Veterans' Affairs (VA) Regional Office (RO) denied entitlement to the benefits sought herein.  

Of note, regarding the cervical spine claim, the RO denied entitlement to an evaluation in excess of 20 percent for cervical spondylosis by January 2010 rating decision.  In his March 2010 notice of disagreement (NOD) the Veteran indicated that the RO had not yet acted on a June 2009 claim of entitlement to arthritis of the neck, claimed as secondary to the service-connected cervical spondylosis.  In an April 2010 rating decision, the RO denied entitlement to service connection for arthritis of the neck.  The Veteran did not file a NOD regarding that decision.  Subsequently, in an August 2010 supplemental statement of the case (SSOC) the RO addressed the issue of entitlement to an evaluation in excess of 20 percent for service-connected cervical spondylosis, to include whether a separate evaluation for arthritis of the neck is warranted.  Thus, the Board will address this matter as characterized in the August 2010 SSOC although it does not appear that the Veteran filed a NOD following the issuance of the April 2010 rating decision.

The Veteran requested a hearing before the Decision Review Officer (DRO) of the RO.  A hearing was scheduled to take place in July 2010, and notice of the hearing was sent to the Veteran's latest address of record in June 2010.  It appears that the Veteran cancelled the hearing request.  In any event, the Veteran's representative has not made any reference to a hearing request subsequent to July 2010 to include in the May 2014 Informal Hearing Presentation.  The Board finds, therefore, that the Veteran does not wish to offer testimony before a DRO of the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary before the Board can adjudicate the issues on appeal.  Accordingly, the case is REMANDED to the AOJ/RO for the following action:

1.  Associate with the claims file all VA treatment records dated from August 2010 to the present.

2.  Upon receipt of all additional records and association of these records with the claims file, schedule a VA orthopedic examination reassessing the severity of the Veteran's service-connected cervical spondylosis and lumbar spine degenerative disc disease.  Range of motion measurements must be provided.  All symptoms must be described in detail; the examiner in this regard must identify any objective evidence of pain or functional loss due to pain associated with these service- connected disabilities.  The examiner must comment on the extent this cervical and/or lumbar pain limits the Veteran's functional ability.  The examiner must also determine whether, and to what extent, the cervical spine or lumbar spine exhibit weakened movement, premature or excess fatigability, or incoordination, including in terms of the effect these symptoms (and the pain, if shown) have on the Veteran's range of motion, including during prolong or repetitive use of his cervical spine or lumbar spine or when his symptoms are most problematic ("flare ups").  Finally, the examiner must comment on the impact, if any, these disabilities have on the Veteran's employability.

As to pain on motion, the examination must indicate the degree at which pain begins with respect to each range of motion measurement taken.

The Veteran claims arthritis of the neck.  The examiner must indicate whether the service-connected cervical spondylosis constitutes arthritis.  If not, the examiner must determine whether the Veteran suffers from cervical spine arthritis.  If so, the examiner must opine regarding the likelihood (very likely, as likely as not, or unlikely) that such arthritis of the neck is due to, the result of, or aggravated by the service-connected cervical spine disability or, if not, whether it is related to service.

It is most essential the examiner discuss the underlying medical rationale for his/her conclusions, if necessary citing to specific evidence in the file.  In the event that the examiner concludes that he cannot respond to the Board's inquiries without resort to speculation, s/he should indicate the reasons why.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If higher ratings are not granted to the Veteran's satisfaction and/or a separate evaluation for arthritis of the neck is not granted, send him and his representative an SSOC and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



